DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Preliminary amendment filed on 01/22/2020.
Status of the claims
Claims 4, 11, 15, 22 and 24-26 are canceled.
Claim 27 is added.
Claims 1, 3, 5-10 12-14, 16-21, 23 and 27 are pending in the application.
IDS
IDS filed on 07/13/2020, 03/18/2021 and 09/02/2021 are considered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2, 6-9, 12, 13, 17-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2010/0323744 A1.
Regarding claim 1.  Kim discloses A method for feeding back a Hybrid Automatic Repeat reQuest (HARQ) result, implemented by a base station, for instance, see fig. 2: base station 205, and comprising: 
determining a mapping relationship between each downlink carrier group and each uplink carrier group, the each downlink carrier group comprising at least one downlink carrier and the each uplink carrier group comprising at least one uplink carrier, [0037], [0045]-[0047], base station transmits a message comprising mapping between DL carrier groups and UL carrier groups; 
determining a target manner for acquiring a target uplink carrier from the each uplink carrier group, wherein the target uplink carrier is an uplink carrier configured to carry a target HARQ result in a present uplink carrier group and the target HARQ result comprises HARQ results of downlink data carried on all the downlink carriers in a downlink carrier group corresponding to the present uplink carrier group, [0037], [0047]-[0049] base station determines the DL and UP carrier group mapping information and how the UL carrier is selected for HARQ feedback, see [0055] and Table 3; and 
sending the mapping relationship and the target manner to a terminal to enable the terminal to feed back the target HARQ result through the target uplink carrier after determining the target uplink carrier in the present uplink carrier group according to the target manner, [0037], [0047]-[0049] base station determines the DL and UP carrier group mapping information and how the UL carrier is selected for HARQ feedback, see [0055] and Table 3. 

Regarding claim 2. Kim discloses, wherein determining the mapping relationship between the each downlink carrier group and the each uplink carrier group comprises: grouping all downlink carriers to obtain multiple downlink carrier groups; grouping all uplink carriers to obtain multiple uplink carrier groups; and establishing the mapping relationship between the each downlink carrier group and the each uplink carrier group, see fig. 5; [0037], [0045]-[0049].

Regarding claim 6. Kim discloses, wherein the target manner comprises that: an uplink carrier with highest channel quality in an idle channel in the each uplink carrier group is determined as the target uplink carrier; or an uplink carrier is selected from the each uplink carrier group as the target uplink carrier according to a sequence that is notified through signaling or is predefined, for [0037], [0047]-[0049] base station transmits to the UE the DL and UP carrier group mapping information and how the UL carrier is selected for HARQ feedback, see [0055] and Table 3.  

Regarding claim 7. Kim discloses, wherein sending the mapping relationship and the target manner to the terminal comprises: sending the mapping relationship and the target manner to the terminal through target signaling, the target signaling comprising at least one of: Radio Resource Control (RRC) signaling, system information, a Media Access Control (MAC) Control Element (CE), and physical-layer signaling,  [0037], [0088] base station transmits via a control message (MAC CE) to the UE the DL and UP carrier group mapping information and how the UL carrier is selected for HARQ feedback, see [0055] and Table 3.

Regarding claim 8. Kim discloses A method for feeding back a Hybrid Automatic Repeat reQuest (HARQ) result, implemented by a terminal, fig. 2: UE 220, and comprising: 
receiving a mapping relationship and a target manner from a base station, the mapping relationship being a mapping relationship between each downlink carrier group and each uplink carrier group and the target manner being a manner for acquiring a target uplink carrier from the each uplink carrier group, see fig. 5; [0037], [0047]-[0049] base station transmits to the UE the DL and UP carrier group mapping information and how the UL carrier is selected for HARQ feedback, see [0055] and Table 3; 
determining the target uplink carrier in a present uplink carrier group according to the target manner, fig. 7; [0047]-[0049] and [0063]; and 
feeding back a target HARQ result through the target uplink carrier, wherein the each downlink carrier group comprises at least one downlink carrier, the each uplink carrier group comprises at least one uplink carrier, the target uplink carrier is an uplink carrier configured to carry the target HARQ result in the present uplink carrier group and the target HARQ result comprises HARQ results of downlink data carried on all the downlink carriers in a downlink carrier group corresponding to the present uplink carrier group, see [0037], [0047]-[0049] base station transmits to the UE the DL and UP carrier group mapping information and how the UL carrier is selected for HARQ feedback, see [0055] and Table 3.

Regarding claim 9. Kim discloses, wherein the target manner comprises that: an uplink carrier with highest channel quality in an idle channel in the each uplink carrier group is determined as for [0037], [0047]-[0049] base station transmits to the UE the DL and UP carrier group mapping information and how the UL carrier is selected for HARQ feedback, see [0055] and Table 3.  

Regarding claim 12. Kim discloses A device implemented by a base station, fig. 2 and fig. 13: base station 205  and comprising a processing component and a wireless transmission/receiving component, wherein: the processing component is configured to: 
determine a mapping relationship between each downlink carrier group and each uplink carrier group, each downlink carrier group comprising at least one downlink carrier and each uplink carrier group comprising at least one uplink carrier, fig. 5; [0037], [0045]-[0047], base station transmits a message comprising mapping between DL carrier groups and UL carrier groups; and
determine a target manner for acquiring a target uplink carrier from the each uplink carrier group, the target uplink carrier being an uplink carrier configured to carry a target HARQ result in a present uplink carrier group and the target HARQ result comprising HARQ results of downlink data carried on all the downlink carriers in a downlink carrier group corresponding to the present uplink carrier group, for [0037], [0047]-[0049] base station determines the DL and UP carrier group mapping information and how the UL carrier is selected for HARQ feedback, see [0055] and Table 3; and 
see [0037], [0047]-[0049] base station transmits to the UE the DL and UP carrier group mapping information and how the UL carrier is selected for HARQ feedback, see [0055] and Table 3. 

Regarding claim 13. Kim discloses, wherein the processing component is further configured to: 
group all downlink carriers to obtain multiple downlink carrier groups; group all uplink carriers to obtain multiple uplink carrier groups; and 
establish the mapping relationship between the each downlink carrier group and the each uplink carrier group, see fig. 5; [0037], [0045]-[0049]. 

Regarding claim 17. Kim discloses, wherein the target manner comprises that: an uplink carrier with highest channel quality in an idle channel in each uplink carrier group is determined as the target uplink carrier; or an uplink carrier is selected from the each uplink carrier group as the target uplink carrier according to a sequence that is notified through signaling or is predefined, for [0037], [0047]-[0049] base station transmits to the UE the DL and UP carrier group mapping information and how the UL carrier is selected for HARQ feedback, see [0055] and Table 3.  

Regarding claim 18. Kim discloses, wherein the wireless transmission/receiving component is further configured to: 
send the mapping relationship and the target manner to the terminal through target signaling, the target signaling comprising at least one of: Radio Resource Control (RRC) signaling, system information, a Media Access Control (MAC) Control Element (CE), and physical-layer signaling,  [0037], [0088] base station transmits via a control message (MAC CE) to the UE the DL and UP carrier group mapping information and how the UL carrier is selected for HARQ feedback, see [0055] and Table 3.

Regarding claim 19. Kim discloses A terminal device, at least comprising a processing component and a communication component, wherein: 
the communication component is configured to receive a mapping relationship and a target manner from a base station, the mapping relationship being a mapping relationship between each downlink carrier group and each uplink carrier group and the target manner being a manner for acquiring a target uplink carrier from the each uplink carrier group, see fig. 5; [0037], [0047]-[0049] base station transmits to the UE the DL and UP carrier group mapping information and how the UL carrier is selected for HARQ feedback, see [0055] and Table 3.; 
the processing component is configured to determine the target uplink carrier in a present uplink carrier group according to the target manner, fig. 7; [0047]-[0049] and [0063]; and 
the communication component is further configured to feed back a target HARQ result through the target uplink carrier, wherein the each downlink carrier group comprises at least see [0037], [0047]-[0049] base station transmits to the UE the DL and UP carrier group mapping information and how the UL carrier is selected for HARQ feedback, see [0055] and Table 3. 

Regarding claim 20. Kim discloses, wherein the target manner comprises that: an uplink carrier with highest channel quality in an idle channel in the each uplink carrier group is determined as the target uplink carrier; or an uplink carrier is selected from the each uplink carrier group as the target uplink carrier according to a sequence that is notified through signaling or is predefined, for [0037], [0047]-[0049] base station transmits to the UE the DL and UP carrier group mapping information and how the UL carrier is selected for HARQ feedback, see [0055] and Table 3.   

Regarding claim 23. Kim discloses A non-transitory computer-readable storage medium, having a computer program stored thereon for executing the method for feeding back a Hybrid Automatic Repeat reQuest (HARQ) result of claim 1, see rejection of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2010/0323744 hereinafter Kim in view of Yi et al. US 2019/0132837 A1 hereinafter Yi


Regarding claim 3. Kim does not disclose but Yi discloses, wherein grouping all the downlink carriers to obtain the multiple downlink carrier groups comprises: when a total number of all the downlink carriers exceeds a first threshold, dividing all the downlink carriers into a target number of first downlink carrier groups, wherein any two first downlink carrier groups comprises different downlink carriers and the target number is the number of Physical Uplink Control Channels (PUCCHs) supported by the terminal; when the total number of all the downlink carriers is less than a second threshold, dividing all the downlink carriers into a same group to obtain a second downlink carrier group, the first threshold being greater than the second threshold; and when the total number of all the downlink carriers ranges from the second threshold to the first threshold, dividing all the downlink carriers into a target number of third downlink carrier groups, wherein a downlink carrier configured to carry target data with priority higher than predetermined priority belongs to at least two third downlink carrier groups; 
or, 
grouping all the uplink carriers to obtain the multiple uplink carrier groups comprises: grouping all the uplink carriers to obtain a target number of uplink carrier groups, wherein any two uplink carrier groups comprises different uplink carriers and the target number is the number of PUCCHs supported by the terminal, see fig 6, fig. 7 and fig. 8, [0095], [0098], grouping carriers such that the group do not exceed the number of PUCCH capable carriers. 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Kim with Yi to reduce latency, see [0004]. 

Regarding claim 14. Kim does not disclose but Yi discloses, wherein the processing component is further configured to: 
when a total number of all the downlink carriers exceeds a first threshold, divide all the downlink carriers into a target number of first downlink carrier groups, wherein any two first downlink carrier groups comprises different downlink carriers and the target number is the number of Physical Uplink Control Channels (PUCCHs) supported by the terminal; 
when the total number of all the downlink carriers is less than a second threshold, divide all the downlink carriers into a same group to obtain a second downlink carrier group, the first threshold being greater than the second threshold; and 
when the total number of all the downlink carriers ranges from the second threshold to the first threshold, divide all the downlink carriers into a target number of third downlink carrier groups, wherein a downlink carrier configured to carry target data with priority higher than predetermined priority belongs to at least two third downlink carrier groups; 
or, 
the processing component is further configured to group all the uplink carriers to obtain a target number of uplink carrier groups, any two uplink carrier groups comprising different uplink carriers and the target number being the number of PUCCHs supported by the terminal, see fig 6, fig. 7 and fig. 8, [0095], [0098], grouping carriers such that the group do not exceed the number of PUCCH capable carriers. 
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Kim with Yi to reduce latency, see [0004]. 
Allowable Subject Matter
Claims 5, 10, 16, 21 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 ,10, 16, 21 and 27  is indicated allowable because no prior art alone or in combinations recites the combination of features of the required limitations which in combination with other features render the claim allowable.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        9/10/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414